DETAILED ACTION
Status of Claims
Claims 1-6 and 8-14 are pending.
Claim 1 was amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further search and consideration, a new ground of rejection is made in view of Terry et al. (US 20170058561) in combination with Slocombe et al. (US 4413694) for claims 1-6 and 8-14. Therefore, the previously identified allowable subject matter of claim 12 is rejected as follows in this second non-final rejection.
Claim Objections
Claim 10 is objected to because of the following informalities:  
in line 1 of claim 10, the phrase “wherein one end” should read “wherein the one end”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 11, the limitations “the first through-hole” in lines 2-3 of claim 10 and “the second through-hole” in line 4 of claim 11 lack proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitations as “a first through-hole” and “a second through-hole,” respectively.
Claim 12 is rejected due to its dependency on claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 20170058561), herein referred to as Terry, in view of Slocombe et al. (US 4413694), herein referred to as Slocombe.
Regarding claim 1, Terry discloses a locking device (fig 3A) of a vehicle comprising: a latch (302) mounted on a frame (analogous to 114 in fig 1; see fig 3A) of a body of the vehicle (see paragraph 0032); and a striker (306) mounted on an adjacent component (332) of the vehicle, wherein the striker includes: a body (330) mounted on the adjacent component (see fig 3A); a locking pin (304) mounted on the body to be selectively locked or unlocked by the latch (see paragraph 0042); and a pair of elements (320, 322) disposed on the locking pin, wherein the body includes a first fixing plate (leftmost vertical side of 330 as viewed in fig 3A) mounted on the adjacent component (see fig 3A) and a second fixing plate (rightmost vertical side of 330 as viewed in fig 3A) disposed to be spaced apart from the first fixing plate along an axial direction of the locking pin (see figs 3A & 3B), and wherein one of the pair of elements is disposed between the latch and the first fixing plate (see figs 3A & 3B) and is configured to directly contact the latch when the latch moves along the axial direction of the locking pin toward the one of the pair of elements (see paragraph 0043), and the other of the pair of the elements is disposed between the latch and the second fixing plate (see figs 3A & 3B) and is configured to directly contact the latch when the latch moves along the axial direction of the locking pin toward the other of the pair of the elements (see paragraph 0043), to restrain the latch from moving along the axial direction of the locking pin, and to avoid contact between the latch and the fixing plates, thereby preventing frictional noise (see fig 3A & paragraph 0043). 

Terry does not disclose wherein the vehicle is a truck having a cab that is hinge-coupled to the frame and that is capable of being tilted or wherein the pair of elements is a pair of impact absorbing cushions. 


Regarding claim 2, Terry (in view of Slocombe) discloses the cab locking device of claim 1, wherein the locking pin is installed such that the latch is coupled to a predetermined location of 
Regarding claim 3, Terry (in view of Slocombe) discloses the cab locking device of claim 2, wherein the impact absorbing cushion has a conic shape, a diameter of an outer periphery of which gradually increases from the predetermined location of the locking pin toward the body (see Terry fig 3B).
Regarding claim 4, Terry (in view of Slocombe) discloses the cab locking device of claim 3, but is silent regarding the mounting relationship between the locking pin and the impact absorbing cushions. 

Slocombe, however, discloses that it is known in the art for a locking device (see fig 5) similar to that taught by Terry to include an impact absorbing cushion (6) which includes an insertion hole (hole through which 4 extends; see fig 5) into which a locking pin (4) of the locking device may be inserted (see fig 5). The purpose for including the insertion hole is to provide means for mounting the locking pin and the impact absorbing cushion together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impact absorbing cushion disclosed by Terry with an insertion hole as taught by Slocombe in order to provide means for mounting the locking pin and impact absorbing cushion together.
Regarding claim 8, Terry (in view of Slocombe) discloses the cab locking device of claim 1, wherein the second fixing plate includes a second through-hole (see Terry fig 3A).



Slocombe, however, discloses that it is known in the art for a locking device (see fig 5) similar to that taught by Terry to include a body (3, 3’) of a striker (2) which includes a first fixing plate (3’) and a second fixing plate (3), the first fixing plate having a first through-hole (at 5) such that one end (i.e., leftmost end as viewed in fig 5) of a locking pin (4) of the locking device is inserted into the first through-hole, and the second fixing plate having a second through-hole (at 5’) such that an opposite end (i.e., rightmost end as viewed in fig 5) of the locking pin is inserted into the second through-hole. The purpose for including through-holes in the fixing plates is to provide means for mounting the locking pin to the body of the striker. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first fixing plate disclosed by Terry with a through-hole as taught by Slocombe in order to provide means for mounting the locking pin to the body of the striker. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking pin disclosed by Terry to be inserted into the first and second through-holes as taught by Slocombe in order to securely attach the locking pin to the body of the striker.
Regarding claim 9, Terry (in view of Slocombe) discloses the cab locking device of claim 1, wherein one end of the locking pin is supported by the first fixing plate and an opposite end of the locking pin is supported by the second fixing plate (see Terry fig 3B).
Regarding claim 10, Terry (in view of Slocombe) discloses the cab locking device of claim 9, and further discloses a first through-hole (see the through-hole in the rightmost vertical leg of 330 in Terry fig 3A). 

However, Terry does not explicitly disclose wherein one end of the locking pin includes a flange for preventing the one end of the locking pin from passing through the first through-hole.

Slocombe, however, discloses that it is known in the art for a locking device (see fig 5) similar to that taught by Terry to include a locking pin (4)which includes a flange (4’) at one end for preventing the one end of the locking pin from passing through a through-hole (at 5’) of a fixing plate (3). The purpose for including the flange is to provide means for mounting the locking pin to the body of the striker. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking pin disclosed by Terry with a flange as taught by Slocombe in order to provide means for mounting the locking pin to the body of the striker. 
Regarding claim 11, Terry (in view of Slocombe) discloses the cab locking device of claim 10, but does not disclose wherein the striker further includes: a fixing ring that is coupled to an opposite end of the locking pin for preventing the opposite end of the locking pin from being removed from the second through-hole.

Slocombe, however, discloses that it is known in the art for a locking device (see fig 5) similar to that taught by Terry to include a body (3, 3’) of a striker (2) which includes a first through-hole (at 5’), a second through-hole (at 5), a fixing ring (washer; see col 2, lines 43-45) that is coupled to an end (leftmost end as viewed in fig 5) of a locking pin (4) for preventing the end of the 
Regarding claim 12, Terry (in view of Slocombe) discloses the cab locking device of claim 11, wherein a diameter of the fixing ring is larger than a diameter of the second through-hole, thus preventing the fixing ring from entering the second through-hole (per the combination of the fixing ring of Slocombe with a through-hole as shown in Terry).
Regarding claim 13, Terry (in view of Slocombe) discloses the cab locking device of claim 1, wherein the impact absorbing cushion is formed of a material (i.e., rubber; per the combination above), but Terry is silent regarding the material of the body and, therefore, does not explicitly disclose the body having a hardness which is higher than that of the impact absorbing cushion. 

Slocombe, however, discloses that it is known in the art for a locking device (see fig 5) similar to that taught by Terry to include a striker which is at least partially made of metal (see col 2, lines 40-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the striker disclosed by Terry to be at least partially made of metal as taught by Slocombe in order to increase the strength and security of the striker. Therefore, it would follow that the impact absorbing cushion would be formed of a material having a lower hardness than that of the body.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 20170058561), herein referred to as Terry, in view of Slocombe et al. (US 4413694), herein referred to as Slocombe, and in further view of Oku (JP 2009012509).
Regarding claim 5, Terry (in view of Slocombe) discloses the cab locking device of claim 4, but does not disclose wherein the impact absorbing cushion further includes: at least one chamber provided between the insertion hole and the outer periphery of the conic shape. 

Oku, however, discloses that it is known in the art for an impact absorbing cushion (16) to include an insertion hole (at 19b) into which a locking pin (23) may be inserted (see fig 1) and at least one chamber (at 18i) provided between (see fig 2) the insertion hole and an outer periphery (i.e., outer periphery of 18) of the impact absorbing cushion. The purpose for including the at least one chamber is to provide means for coupling the impact absorbing cushion to a mounting plate (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impact absorbing cushion disclosed by Terry with at least one chamber as taught by Oku in order to provide means for more securely coupling the impact absorbing cushion to the body of the striker. 
Regarding claim 6, Terry (in view of Slocombe) discloses the cab locking device of claim 1, but does not disclose wherein one of the body and the impact absorbing cushion includes a stopper recess formed at a predetermined location thereof, and wherein the other of the body and the impact absorbing cushion includes a stopper boss formed to be stopped by the stopper recess. 

Oku, however, discloses that it is known in the art for an impact absorbing cushion (16) to be coupled to a body (20), wherein one of the body and the impact absorbing cushion includes a stopper recess (at 18i) formed at a predetermined location thereof (see fig 2), and wherein the other of the body and the impact absorbing cushion includes a stopper boss (30) formed to be stopped by the stopper recess (see fig 2). The purpose for including the stopper recess and the stopper boss is to provide means for coupling the impact absorbing cushion to the body. It .
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 20170058561), herein referred to as Terry, in view of Slocombe et al. (US 4413694), herein referred to as Slocombe, and in further view of Nilsson (US 20060123619) and Ottino (EP 0894918).
Regarding claim 14, Terry (in view of Slocombe) discloses the cab locking device of claim 13, but does not explicitly disclose wherein the body and the locking pin are formed of a metal material and the impact absorbing cushion is formed of a plastic material. 

However, the body, locking pin, and impact absorbing cushion of Terry would perform equally well if formed from the materials as claimed. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the body and locking pin from metal in order to increase the strength of the components and to form the impact absorbing cushion from plastic in order to reduce cost of the component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 

Additionally, Nilsson discloses that it is known in the art to form vehicle strikers from metal (see at least paragraph 0006). The purpose for forming the striker from metal is to increase security of the striker (see paragraph 0002). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body and locking 

Likewise, Ottino discloses that it is known in the art for an impact absorbing component (15) mounted on a striker pin (10) to be formed from plastic (see paragraph 0015). The purpose for forming the impact absorbing component from plastic is to reduce wear to the component (see paragraph 0015). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impact absorbing cushion disclosed by Terry to be formed from plastic as taught by Ottino in order to reduce wear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 25, 2021